Citation Nr: 1206960	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the RO.  The Veteran perfected a timely appeal.  

The Veteran testified at an October 2011 Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied the Veteran's claim for service connection for residuals, back injury.  

2.  The evidence associated with the claims file since the August 2003 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for residuals, back injury. 


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, denying service connection for residuals, back injury, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  As evidence received since the August 2003 rating decision is new and material, the criteria for reopening the claim for service connection for residuals, back injury are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the Veteran's petition to reopen a claim for entitlement to service connection for a lumbar spine disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II.  Pertinent Laws and Regulations

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the Veteran's most recent petition to reopen his lumbar spine service connection claim was received in March 2006.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was in August 2003.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  Analysis

The most recent final decision denying the Veteran's claim was in August 2003 when the RO denied entitlement to service connection for residuals, back injury.  The RO denied the Veteran's claim because the evidence failed to show that there was a casual relationship between the Veteran's current low back problems and his military service.  

The evidence of record at that time consisted of service treatment records, private treatment records, and VA treatment records.  Service treatment records show that the Veteran complained of back pain on several occasions.  Upon separation the Veteran's spine was clinically evaluated as normal and he was found to have full range of motion and no spasms.  It was noted that the Veteran had recurring L-S pain but does not wear a back brace (See April 1974 separation report of medical examination).  VA and private treatment records show that the Veteran sought treatment for back pain beginning in 1999 and was assessed with acute lumbar strain and back pain.    

The evidence added to the record since the August 2003 rating decision consists of a March 2008 VA examination report, testimony from the Veteran's October 2011 Board hearing, a written statement from the Veteran's son, and additional private treatment records.  

Significantly, the Veteran indicated at his October 2011 Board hearing that his lumbar spine disability began in-service and has continued since that time.  This statement indicates continuity of symptomatology, which is particularly relevant given that it has been held that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, relates to an unestablished fact-whether the Veteran's current lumbar spine disability is related to his military service, which is necessary to substantiate the claim for service connection for lumbar spine disability.  This evidence is not considered cumulative or redundant of the evidence of record at the time of the final August 2003 RO decision, and furnishes a reasonable possibility of substantiating the claim for service connection for residuals of a back injury.  Therefore, the claim for service connection for residuals of a back injury is reopened.  See 38 C.F.R. § 3.156(a).  

The Board recognizes that the Veteran's claim was addressed by the RO on a de novo basis, a different approach from that used by the Board.  See Statement of the Case, dated April 28, 2008, (reopened and considered on a de novo basis, the claim of service connection for residuals of a back injury, to include multilevel facet degeneration of the lumbar spine).  However, given that the RO denied the Veteran's claim under that basis of adjudication, and in light of the Board's decision to reopen on the basis of the submission of new and material evidence, the Board is of the opinion that the Veteran will not be prejudiced by its decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence having been received, service connection for residuals of back injury, is reopened, and is granted to this extent only. 


REMAND

In view of the Board's decision to reopen the claim for service connection for residuals of a back injury, VA is obligated to consider the claim on the merits, and thus construes the issue on appeal as entitlement to service connection for a low back disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim includes a disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has determined that further development of the Veteran's claim is warranted.  Specifically, the Board finds that it has a further duty to assist the Veteran in obtaining evidence to support his claim.  

At the Veteran's October 2011 Board hearing, the Veteran testified that he sought treatment for his back condition for the first time, post-service, in 1978 at Fairbanks Memorial Hospital.  The Board notes that the information of record reflects that VA has associated with claims file medical records pertaining to examination and treatment provided by the Fairbanks Memorial Hospital, dated between May 1978 and December 2002.  Moreover, while the Board is aware of time frame, May 1978, as the earliest records from that private hospital, the Board also observes that such private hospital records dated in May 1978 and October 1979 disclose no treatment for the back.  As the information of record reflects that the available records, for 1978, from the Fairbanks Memorial Hospital have been submitted and associated with the claims file, the Board is of the opinion that notice in accordance with the provisions of 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative.

In addition, the Veteran testified that he sought treatment at the Anchorage VA Medical Center (VAMC) for his back condition in 1979.  The information of record reflects that VA has associated with the claims folder medical records pertaining to examination and treatment provided by the Anchorage VAMC, dated between May 2000 and February 2003.  The information of record, however, does not indicate if VA has made additional requests for records from the Anchorage VAMC dating from 1979 to 2000.  As additional action by the agency of original jurisdiction (AOJ) may be helpful in either obtaining such medical records or documentation that these records cannot be obtained, the Board determines that further development in this regard is warranted, in order to satisfy VA's duty to assist obligation.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (Where VA has either constructive notice or actual knowledge that pertinent records may be in the possession of VA, an attempt to obtain these reports must be made).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the private medical records pertaining to examination and treatment provided by the Fairbanks Memorial Hospital, dated between May 1978 and December 2002, the AOJ should follow the procedures of 38 C.F.R. § 3.159(e) and thus provide the Veteran and his representative with notice as outlined therein.

2.  The AOJ should undertake reasonable efforts to obtain all outstanding records of evaluation and/or treatment of the Veteran from the Anchorage VA health care system, dated from 1979 to 2000.  The AOJ should follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the AOJ is unable to obtain any of the records identified, it should follow the procedures set forth in 38 C.F.R. § 3.159(e).

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


